73 F.3d 372NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Zbigniew ZYLEWICZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70024.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Zbigniew Zylewicz, a native and citizen of Poland, petitions for review of the Board of Immigration Appeals' (BIA) order affirming the immigration judge's (IJ) decision denying Zylewicz's applications for asylum and withholding of deportation.  We review the BIA's denial of asylum for abuse of discretion, Acewicz v. INS, 984 F.2d 1056, 1059 (9th Cir.1993), and we deny the petition for review.1


3
To qualify for asylum, Zylewicz had to show that he had an objectively reasonable "well-founded fear" of persecution should he return to Poland.  Id. at 1061.  The BIA's decision that Zylewicz did not have an objectively reasonable "well-founded" fear of persecution is supported by substantial evidence.  Zylewicz has not shown that as a member of Solidarity who escaped Poland as a seaman in December 1991, he will be persecuted by the Communists if he returns or that his political beliefs are the reason he is blacklisted from employment by Polish fishing companies.  Accordingly, the BIA did not err by deciding that Zylewicz was not a "refugee" who qualified for asylum.2  See id. at 1061-62.


4
To qualify for withholding of deportation, an alien must demonstrate a "clear probability" of persecution should he be deported.  Id. at 1062.  Because Zylewicz fails to meet the "well-founded fear" standard required for asylum, he also fails to meet the more stringent "clear probability" standard required for withholding of deportation.  Id.  Accordingly, the BIA did not err by denying Zylewicz's request for withholding of deportation.


5
PETITION FOR REVIEW DENIED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 While Zylewicz challenges the IJ's findings and decision, our jurisdiction is limited to review of the BIA.  See Acewicz, 984 F.2d at 1059


2
 Further, the record shows that Zylewicz had an opportunity to rebut the facts noticed by the BIA.  See Acewicz, 984 F.2d at 1061.  Thus, Zylewicz was not denied due process, and the BIA did not abuse its discretion by taking administrative notice of the conditions in Poland and of the effect of these conditions on Zylewicz's fear of persecution, see id